NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JACK E. BUNCH,
Petitioner,
V.
DEPARTMENT OF THE NAVY,
Respondent.
2010~31-43
Petition for review of the Merit Systems Protection
Board in case no. DC0752100438-l-1.
ORDER
The Merit Systems Protection Board informs the court
that Jack E. Bunch has filed a petition for review by the
full Board of the administrative judges (AJ) initial deci-
sion.
The AJ issued his decision on May 26, 2010. Bunch
E1ed a timely petition for review of the AJ’s decision with
this court and a petition for review with the Board.
Bunch may not simultaneously proceed in both peti-
tions. Therefore, if he wishes for his case to proceed in
this court, he must dismiss his Board petition.
Accordingly,

BUNCH V. NAVY 2
IT lS ORDERED THAT:
If Bunch does not notify the court that he has
dismissed his petition for review before the Board within
30 days of the date of filing of this 0rder, this petition for
review by this court will be dismissed
FOR THE COURT
 2 ll  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Jack E. Bunch
Kent C. Kiffner, Esq.
 lists
""'n‘-38 t . t’n'°“
AUG 2 0 2010
.lAN HORBALY
CLERK